Title: To Benjamin Franklin from Dumas, 14 December 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Amst. 14e. Dec. 1780
Je viens de recevoir l’honorée vôtre du 3e. Je verrai demain Mr. A—s [Adams], & je lui promettrai les copies qu’il desire, qu’il aura dès que je Serai de retour à Lahaie.
Pour de réponse au Mémoire insolent, je sai de notre ami, qu’on n’en fera pas du tout: & c’est, je pense, ce que l’on peut faire de mieux dans ces circonstances. Dans ce moment j’apprends, que S. J. en vient de présenter un second, tout aussi doux, ou il est dit, que Si L.H.P. ne procurent la Satisfaction & punition demandée, son Maître, comme garant de la constitution Batave, se la procurera lui-même. Ceci renferme une menace tacite contre la Ville-même d’Amst. Au reste, la punition d’un citoyen quelconque d’une ville d’hollde. n’appartient pas à L.h.p. mais à la province.
Le gd. F——r part aujourd’hui de Lahaie pour Paris, où il passera quelques semaines. Il m’a dit que j’avois bien fait de m’absenter de Lahaie dans ces temps. Je lui ai présenté Mr. Searle; & nous avons eu une conversation importante tous trois, qu’il a promis de faire valoir. Je retournerai à Lahaie la semaine prochaine. Comme on ne sait pas ce qui peut arriver de la part de certaines gens, des Amis de poids m’ont conseillé ce que j’ai déja dans l’idée depuis longtemps, pour ma Sureté, Savoir, de vous demander, Monsieur, comme au seul Mine. Plenipe. reconnu près d’une Puissance Européenne, de recevoir mon serment d’Allégeance en qualité de Sujet des Etats-Unis de l’Amérique afin qu’étranger, comme je le Suis, je puisse être protégé & réclamé à ce titre en cas d’accident. On m’a dit que vous pouviez nommer quelqu’un ici, Mr. Adams par exemple, ou Mr. Searle pour en votre nom recevoir mon serment, & moi-même comme sujet Américain. Ayez donc la bonté Monsieur de m’expédier le plutôt le mieux ce qu’il faut à cet égard. Je n’ai jamais prêté serment de fidélité à aucun Etat, Excepté au Très-hon. Congrès Même, dans ma premiere Lettre, écrite au Committé des affaires étrangeres en réponse à celle qui me fut écrite de la part du Congrès le 9–12 Dec. 1775. ayant quitté l’Allemagne ma patrie, avant l’age de Majorité.
Je suis à la hâte, avec un très-grand respect, Monsieur Votre très-humble & très obéissant serviteur
Dumas
Passy à S. E. M. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Min. Plenipe. des E. U. &c. / Passy./.
